 


109 HR 5072 IH: Universal Service Reform Act of 2006
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5072 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Terry (for himself and Mr. Boucher) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To reform the universal service provisions of the Communications Act of 1934, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Universal Service Reform Act of 2006.  
2.Findings and purposes 
(a)FindingsThe Congress finds the following: 
(1)The current State and Federal mechanisms used to collect and distribute universal service support are not sustainable in a competitive and rapidly changing technological environment. 
(2)Voice-over-Internet-Protocol, wireless voice services, and popular flat rate, all-distance pricing plans for voice services have rendered meaningless the distinctions between and among interstate telecommunications and information services, and between and among intrastate telecommunications services and information services, thus making universal service support mechanisms based upon such jurisdictional concepts unsustainable. 
(3)Providing unlimited universal service support to multiple competing telecommunications carriers in the same service area results in an excessive demand for universal service support. 
(4)Implicit support mechanisms were the universal service support mechanisms of choice for State commissions and during the natural monopoly era that preceded the Telecommunications Act of 1996. Implicit support mechanisms are effective in monopoly environments; however, they are inconsistent with the competitive environment fostered by the 1996 Act, and they should be eliminated. 
(5)The Commission was required by the Telecommunications Act of 1996 to make all Federal universal service support mechanisms explicit. Explicit universal service support mechanisms are appropriate in the competitive telecommunications marketplace of the 21st century. 
(6)Universal service support mechanisms should preserve incentives for continued investment in and enhancements to the public switched telephone network and to increase the availability of broadband services. 
(7)Maintaining predictable, sufficient, and sustainable universal service support will require that support be collected from a broad base of service providers and in a more competitively and technology neutral manner. 
(8)The aggregate amount of universal service support is increasing annually and as a result, telecommunications carriers have had to pay an increased percentage of their total revenues to support universal service support mechanisms. By law, telecommunications carriers may pass through these costs to their subscribers, increasing the amount consumers are required to pay to maintain the continued growth of universal service support. 
(9)Federal universal service support mechanisms have succeeded in bringing quality and affordable telecommunications services to rural areas that are reasonably comparable to those in urban areas. Existing Federal universal service support mechanisms have helped to bring telecommunications services to approximately 95 percent of United States households. 
(b)PurposesThe purposes of this Act are to reform State and Federal universal service support contribution and distribution mechanisms by— 
(1)targeting universal service support specifically to eligible telecommunications carriers in high-cost geographic areas to ensure that communications services and high-speed broadband services are made available throughout all of the States of the United States in a fair and equitable manner; 
(2)constraining the growth of universal service support by extending the current cap on the portion of the high cost loop support mechanism that is distributed to rural incumbent local exchange carrier study areas to all eligible telecommunications carriers receiving support from the high cost support mechanism; 
(3)ensuring universal service support contributions are assessed fairly, equitably, and in a competitively neutral manner by means of a contribution assessment methodology determined by the Federal Communications Commission applicable to any entity that currently contributes to universal service support, provides real-time voice communications, over any platform, in which the voice component is the primary function, or offers a connection to the network over any platform; 
(4)strengthening the criteria for eligible recipients of universal service support: and 
(5)ensuring that the United States becomes a world leader in broadband deployment by making high-speed broadband services and facilities eligible for universal service support. 
3.DefinitionsSection 3(a) of the Communications Act of 1934 (47 U.S.C. 153(a)) is amended— 
(1)by redesignating paragraphs (20) through (52) as paragraphs (22) through (54); 
(2)by redesignating paragraphs (11) through (19) as paragraphs (12) through (20), respectively; 
(3)by inserting after paragraph (10) the following new paragraph: 
 
(11)Communications service providerThe term communications service provider means any entity that— 
(A)contributes to or receives universal service support for the most recent calendar quarter ending before the date of enactment of the Universal Service Reform Act of 2006; 
(B)uses telephone numbers or Internet protocol addresses, or their functional equivalents or successors, to offer a service or a capability— 
(i)that provides or enables real-time 2-way voice communications; and 
(ii)in which the voice component is the primary function; or 
(C)offers for a fee, directly to the public, or to such classes of users as to be effectively available directly to the public, a physical transmission facility, whether circuit-switched, packet-switched, a leased line, or using radio frequency transmissions, regardless of the form, protocol, or statutory classification of the service, that allows an end user to obtain access, from a particular end user location, to a network that permits the end user to engage in electronic communications (including telecommunications) with the public.; and 
(4)by inserting after paragraph (20) (as redesignated by paragraph (2) of this section) the following new paragraph: 
 
(21)High-speed broadband service 
(A)DefinitionThe term high-speed broadband service means a two way network that uses the Internet protocol or a successor protocol, and the associated capabilities and functionalities, services, and applications provided over an Internet protocol platform or for which an Internet protocol capability is an integral component, and services, facilities, equipment, and applications that enable an end-user to receive communications in Internet protocol format, regardless of whether the communications are voice, data, video, or any other form, at a download receiving rate not lower than 1 megabit per second. 
(B)Commission speed adjustment requirementsThe Commission shall review the speed requirement in subparagraph (A) every other year beginning the sixth year after implementation of the Universal Service Reform Act of 2006 and shall make the necessary adjustments to move to higher speeds as deployment and advancement of new technology allows communications service providers to provide higher speed broadband to end users in an economically efficient manner. 
(C)Internet protocolThe term Internet protocol means the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols to such protocol.. 
4.Universal service reform 
(a)In GeneralSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by amending subsections (a) through (e) to read as follows: 
 
(a)Procedures to reform universal service 
(1)Federal-state joint board on universal serviceWithin one month after the date of enactment of the Universal Service Reform Act of 2006, the Commission shall institute and refer to the Federal-State Joint Board under section 410(c) of this title a proceeding to recommend changes to any of its regulations in order to implement section 214(e) of this title and this section (as amended by the Universal Service Reform Act of 2006), including the definition of the services that are supported by Federal universal service support mechanisms and a specific timetable for completion of such recommendations. In addition to the members of the Joint Board required under section 410(c) of this title, one member of such Joint Board shall be a State-appointed utility consumer advocate nominated by a national organization of State utility consumer advocates. The Joint Board shall, after notice and opportunity for public comment, make its recommendations to the Commission 9 months after the date of enactment of the Universal Service Reform Act of 2006. 
(2)Commission actionThe Commission shall initiate a single proceeding to consider the recommendations from the Joint Board required by paragraph (1) and shall complete such proceeding within 18 months after the date of enactment of the Universal Service Reform Act of 2006. The rules established by such proceeding shall include a definition of the services that are supported by Federal universal service support mechanisms and a specific timetable for implementation. 
(b)Universal service principlesThe Joint Board and the Commission shall base policies for the preservation and advancement of universal service on the following principles: 
(1)Quality and ratesQuality services should be available at just, reasonable, and affordable rates. 
(2)Access to advanced servicesAccess to advanced telecommunications and information services should be provided in all regions of the Nation. 
(3)Access in rural and high cost areasConsumers in all regions of the Nation, including low-income consumers and those in rural, insular, and high cost areas, should have access to the services the Commission determines to be universal services in accordance with subsection (c), including advanced telecommunications and information services, that are reasonably comparable to those services provided in urban areas and that are available at rates that are reasonably comparable to rates charged for similar services in urban areas. 
(4)Equitable and nondiscriminatory contributionsAll communications service providers should make equitable and nondiscriminatory contributions to the preservation and advancement of universal service.  
(5)Specific and predictable support mechanismsThere should be specific, predictable and sufficient Federal and State mechanisms to preserve and advance universal service. 
(6)Access to advanced telecommunications services for schools, health care, and librariesElementary and secondary schools and classrooms, health care providers, and libraries should have access to advanced telecommunications services as described in subsection (h). 
(7)Additional principlesSuch other principles as the Joint Board and the Commission determine are necessary and appropriate for the protection of the public interest, convenience, and necessity and are consistent with this Act. 
(c)Definition 
(1)In generalUniversal service includes the services defined on the date of enactment of the Universal Service Reform Act of 2006 as universal services, high-speed broadband services, and an evolving level of telecommunications and information services that the Commission shall establish periodically under this section, taking into account advances in telecommunications and information technologies and services. The Joint Board in recommending, and the Commission in establishing, the definition of the services that are supported by Federal universal service support mechanisms shall consider the extent to which such services— 
(A)are essential to education, public health, or public safety; 
(B)are being deployed in public telecommunications networks by communications service providers; and 
(C)are consistent with the public interest, convenience, and necessity. 
(2)Alterations and modificationsThe Joint Board shall consider whether to recommend to the Commission modifications in the definition of the services that are supported by Federal universal service support mechanisms no less than once every 5 years. 
(3)Special servicesIn addition to the services included in the definition of universal service under paragraph (1), the Commission may designate additional services for such support mechanisms for schools, libraries, and health care providers for the purposes of subsection (h). 
(4)High-speed broadband serviceThe definition of universal service shall not be construed to exclude eligible communications service providers from using universal service funding for the provision, maintenance, and upgrading of high-speed broadband service. 
(d)Universal service support contributions 
(1)Calculating universal service support contributions 
(A)In generalThe Commission shall assess contributions to universal service support mechanisms from communications service providers. The Commission shall assess such contributions in a manner that is equitable and competitively neutral, is nondiscriminatory in nature, and ensures that communications service providers are subject to similar obligations. The Commission may employ any methodology to assess such contributions, including consideration of— 
(i)revenues derived from the provision of intrastate, interstate, and foreign communications services by communications service providers; 
(ii)working telephone numbers used by communications service providers; or 
(iii)any other current or successor identifier protocols or connections to the network used by communications service providers. 
(B)Use of more than one methodologyIf no one methodology designated under subparagraph (A) effectuates the principles described in this Act, the Commission may employ a combination of any such methodologies. 
(C)Low volume exceptionThe Commission may limit the contributions of communications service providers whose customers typically make a low volume of calls on a monthly basis. 
(D)De minimis exceptionThe Commission may exempt a communications service provider from the requirements of this subsection if the communications activities of such provider are limited to such an extent that the level of contributions of such provider to the preservation and advancement of universal service would be de minimis. 
(2)ReportsThe Commission shall establish annual reporting requirements for all communications service providers contributing to universal service support mechanisms or receiving universal service support. The reporting requirements shall not impose unnecessary burdens, and shall be technology and provider neutral. The Commission shall periodically review the reporting requirements to ensure that universal service support is used for the provision, maintenance, and upgrading of the facilities for which support is intended. 
(3)Universal service support contribution limits 
(A)LimitationThe total amount of universal service support for all universal service support mechanisms other than support for schools, libraries, rural health care, life-line, link-up, and toll limitation shall not exceed the total amount that was collected from all sources for all universal service support mechanisms other than schools, libraries, rural health care, life-line, link-up, and toll limitation in the last year prior to the date of enactment of the Universal Service Reform Act of 2006, as adjusted annually by a growth factor and once, within one year of the date of enactment of the Universal Service Reform Act of 2006, by the amounts that the adjustments in subsections (e)(3) and (m) increase demand for universal service support. 
(B)Growth factorThe growth factor shall be the annual percentage change in the Gross Domestic Product–Chained Price Index (GDP–CPI), or any successor general inflationary factor that the Bureau of Economic Analysis of the Department of Commerce determines shall supersede such index, plus the annual percentage change in the total number of rural incumbent local exchange carrier working loops, if that percentage change is greater than zero. 
(C)Intercarrier compensation recovery mechanismIf at any time after the date of enactment of the Universal Service Reform Act of 2006 the Commission mandates that intercarrier compensation revenues be recovered through an alternative revenue recovery mechanism, such alternative revenue recovery mechanism shall be included in the limitation set forth in subparagraph (A), and the Commission shall adjust such limitation once, within 3 months of mandating that intercarrier compensation revenues be recovered through an alternative revenue recovery mechanism, by the amount that such revenue recovery mechanism increases demand for universal service support.  
(e)Distribution and use of universal service support 
(1)In generalOnly an eligible telecommunications carrier designated under section 214(e) shall be eligible to receive specific Federal universal service support. A carrier that receives such support shall use that support only for the provision, maintenance, and upgrading of facilities and services for which the support is intended. Any such support should be explicit and sufficient to achieve the purposes of this section. 
(2)Uses of universal service supportThe use of universal service support for all rural, insular, and high cost areas— 
(A)should be expanded to include high-speed broadband services; 
(B)should be based on actual costs reasonably incurred in providing such services, exclusive of the cost of acquiring spectrum, except that an eligible telecommunications carrier that is an incumbent local exchange carrier may elect to have the Commission calculate the amount of universal service support payable to such carrier pursuant to section 54.309 of title 47, Code of Federal Regulations (as in effect on the date of the enactment of the Universal Service Reform Act of 2006); and 
(C)should be available to communications service providers that are determined to be eligible telecommunications carriers under section 214(e). 
(3)Support for non-rural carriers providing service in rural, insular, and high cost areas 
(A)Calculating supportExcept with respect to non-rural carriers serving insular areas, in calculating Federal universal service support for eligible telecommunications carriers that serve rural, insular, and high cost areas and that are not rural telephone companies, the Commission shall, subject to the provisions of subparagraph (B), revise the Commission’s support mechanism for rural, insular, and high cost areas to provide support to each wire center in which the incumbent local exchange carrier’s average cost per line for such wire center exceeds 3.75 times the national average cost per line. 
(B)Hold harmlessIn implementing this paragraph, the Commission shall ensure that no non-rural carrier receives less Federal support calculated under paragraph (1) than the non-rural carrier would have received under the Commission’s support mechanism for rural, insular, and high cost areas as in effect on the day before the date of the enactment of the Universal Service Reform Act of 2006. 
(4)Administration: accountability standards 
(A)Network traffic identification accountability standards 
(i)Network traffic identification standardsCommunications service providers shall ensure that all traffic that originates on their networks contains sufficient information to allow for traffic identification by other communications service providers that transport, transit, or terminate such traffic, including information on the identity of the originating provider, the calling and called parties, and the jurisdiction in which the traffic originates. 
(ii)Network traffic identification rulemakingThe Commission, in consultation with the States, shall initiate a single rulemaking no later than 180 days after the date of enactment of the Universal Service Reform Act of 2006 to establish rules and enforcement provisions for traffic identification. Such rules shall include mandatory requirements for identification of all traffic by the originating provider and shall require that such traffic identification information is transferred to transporting, transiting, and terminating providers unchanged and unaltered. The rules shall also establish procedures for carriers to contest insufficiently labeled traffic in a prompt manner and shall establish appropriate enforcement and penalty provisions for carriers that insufficiently label traffic. The processes to adjudicate insufficiently labeled traffic shall require the relevant providers to demonstrate their compliance with the Commission’s traffic labeling standards. 
(iii)Network traffic identification enforcementThe Commission shall adopt clear penalties, fines, and sanctions for insufficiently labeled traffic. The penalties, fines, and sanctions established by the Commission shall provide— 
(I)adequate retroactive monetary reimbursement to the defrauded provider or providers equal to the rate differential between accurately and inaccurately labeled traffic; 
(II)monetary fines determined by the Commission; 
(III)a deterrence penalty for those offenders who do not resolve their violations or remit the required reimbursements to defrauded provider or providers; 
(IV)an adequate deterrence penalty against frivolous accusations; 
(V)the ability of network traffic operators to block inaccurately labeled traffic; 
(VI)the decertification of repeat offenders or those providers unwilling to comply with the established rules and penalties; and 
(VII)specific and clear time frames for the investigation and subsequent penalty, fines, and sanctions of offending providers, to ensure proper accountability. 
(iv)Accountability for network traffic exchangeTo ensure that all communications service providers are accountable for the volume of traffic the providers terminate on other carriers’ networks, the Commission shall ensure that all providers are compensated for the use of their networks by other providers. 
(B)Universal service distribution accountability standardsTo ensure fairness and accountability in the distribution of universal service funding contributions, the Commission shall promulgate rules to calculate the level of universal service support to be distributed to all eligible recipients. . 
(b)Rural Health Care Support Mechanisms 
(1)AmendmentSubparagraph (A) of section 254(h)(1) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)) is amended to read as follows: 
 
(A)Health care services for rural areasWithin 180 days after the date of enactment of the Universal Service Reform Act of 2006, the Commission shall prescribe regulations that provide that a communications service provider shall, upon, receiving a bona fide request, provide covered services which are necessary for the provision of health care services in a State, including instruction relating to such services, to any public or nonprofit health care provider that serves persons who reside in rural areas in that State at rates that are reasonably comparable to rates charged for similar services in urban areas in that State. A communications service provider providing service under this subparagraph shall be entitled to have an amount equal to the difference, if any, between the rates for services provided to health care providers for rural areas in a State and the rates for similar services in urban areas in that State treated as a service obligation as a part of its obligation to participate in the mechanisms to preserve and advance universal service.. 
(2)Definition of health care providerSubparagraph (B) of section 254(h)(7) of such Act (47 U.S.C. 254(h)(7)(B)) is amended to read as follows: 
 
(B)Health care providerThe term health care provider means— 
(i)post-secondary educational institutions offering health care instruction, teaching hospitals, and medical schools;  
(ii)community health centers or health centers providing health care to migrants;  
(iii)local health departments or agencies;  
(iv)community mental health centers;  
(v)not-for-profit hospitals;  
(vi)critical access hospitals;  
(vii)rural hospitals with emergency rooms;  
(viii)rural health clinics;  
(ix)not-for-profit nursing homes or skilled nursing homes;  
(x)hospice providers;  
(xi)emergency medical services facilities;  
(xii)rural dialysis facilities;  
(xiii)elementary, secondary, and post-secondary school health clinics; and  
(xiv)consortia of health care providers consisting of one or more entities described in clauses (i) through (xiii).. 
(3)Definition of rural for health care supportSection 254(h)(7) of such Act is further amended by adding at the end the following new subparagraph: 
 
(J)Rural areaWithin 180 days after the date of enactment of the Universal Service Reform Act of 2006, the Commission shall prescribe regulations that provide that, for purposes of the rural health care universal service support mechanisms established pursuant to this subsection, a rural area is— 
(i)any incorporated or unincorporated place in the United States, its territories and insular possessions (including any area within the Federated States of Micronesia, the Republic of the Marshall Islands and the Republic of Palau) that has no more than 20,000 inhabitants based on the most recent available population statistics from the Census Bureau;  
(ii)any area located outside of the boundaries of any incorporated or unincorporated city, village, or borough having a population exceeding 20,000;  
(iii)any area with a population density of fewer than 250 persons per square mile; or  
(iv)any place that qualified as a rural area and received support from the rural health care support mechanism pursuant to the Commission’s rules in effect prior to December 1, 2004, and that continues to qualify as a rural area pursuant to such rules..  
(c)Schools, libraries, rural health care, life-line, link-up, and toll limitation hold harmlessExcept as provided in subsections (h)(1)(A), (h)(7)(B), and (h)(7)(J) of section 254 of the Communications Act of 1934 (47 U.S.C. 254), as amended by subsection (b)— 
(1)nothing in this Act (and the amendments made by this Act) shall be construed as limiting, changing, modifying, or altering the amount of support or means of distribution for the schools, libraries, rural health care, life-line, link-up, and toll limitation programs; and 
(2)the Federal Communications Commission shall ensure that such amendments do not result in a decrease of such support to a level below the level for the fiscal year preceding the fiscal year in which this Act is enacted. 
5.Eligible recipients of universal service support 
(a)AmendmentSection 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) is amended— 
(1)by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (6), (7), (9), and (8), respectively, and reordering such paragraphs in numerical order; and 
(2)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)Eligibility to receive universal service supportA communications service provider shall be eligible to receive universal service support in accordance with the requirements of this subsection only if such communications service provider— 
(A)uses its own facilities to make available in a service area the services that have been determined by the Commission to be universal services pursuant to section 254(c), and responds to reasonable requests for service from persons located anywhere in such service area consistent with carrier-of-last-resort requirements in the State in which the requesting person is located; 
(B)advertises the supported services and their associated charges throughout the service area using media of general distribution, and advertises the availability of life-line and link-up services in a manner reasonably designed to reach those likely to qualify for those services; 
(C)demonstrates the ability to remain functional in emergency situations; 
(D)satisfies consumer protection and service quality standards; and 
(E)meets the basic requirements for the deployment of high-speed broadband service, and provides high-speed broadband service, except that the Commission shall establish a process— 
(i)whereby a determination can be made to waive the requirements of this subparagraph for 3 years upon application of a communications service provider demonstrating that the deployment and provision of high-speed broadband service is not technically feasible or would materially impair the communications service provider’s ability to continue to provide local exchange service throughout its service area, except that a waiver shall be deemed automatically granted under this clause for a communications service provider which can demonstrate that the cost per line of deploying and providing high-speed broadband service is at least three times the average cost of providing high-speed broadband service among all recipients of universal service support, subject to the renewal provisions set forth in clause (ii);  
(ii)whereby the communications service provider may seek renewal of such waiver every 3 years for as long as the deployment and provision of high-speed broadband service is not technically feasible or would materially impair the communications service provider’s ability to continue to provide local exchange service throughout its service area; and 
(iii)whereby any application of a communications service provider for a waiver pursuant to clause (i) on which the Commission has not taken final action within 60 days of the date of submission to the Commission shall be deemed granted. 
(2)Eligibility criteriaIn addition to the criteria specified in paragraph (1), the Commission shall establish such additional eligibility criteria for the receipt of universal service support by communications service providers as it deems necessary and in the public interest. The criteria established in paragraph (1) and the criteria established by the Commission pursuant to this paragraph shall be used by State commissions in determining which providers shall be designated as eligible recipients of universal service support for the purpose of paragraph (3). 
(3)Designation of eligible recipientsA State commission shall, upon its own motion or upon request, designate as an eligible recipient of universal service support only those providers meeting the requirements of paragraphs (1) and (2). 
(4)Grandfather provisionRecipients of universal service support in any service area prior to the date of enactment of the Universal Service Reform Act of 2006 shall meet the eligibility requirements for eligible recipients of universal service support— 
(A)as described in paragraphs (1)(A) through (D) within one year of the date of enactment of the Universal Service Reform Act of 2006; and 
(B)as described in paragraph (1)(E) within 5 years after the date of enactment of the Universal Service Reform Act of 2006.Failure of such an eligible recipient of universal service support to maintain and meet the eligibility requirements within the period required by subparagraph (A) or (B) after the date of enactment of the Universal Service Reform Act of 2006 shall require the automatic termination of Federal universal service support to that recipient. This paragraph shall not be construed to prohibit such a recipient from obtaining a waiver under paragraph (1)(E). 
(5)State authorityNothing in this Act or the Universal Service Reform Act of 2006 precludes a State from establishing funding mechanisms to preserve and advance universal service within that State pursuant to section 254(f) of this Act.. 
(b)DefinitionsParagraph (9) of section 214(e) (as redesignated by subsection (a)) is amended to read as follows: 
 
(9)DefinitionsAs used in this subsection, the term service area means a geographic area that aligns with the area in which a communications service provider is licensed or authorized to provide service for the purpose of determining universal service obligations and support mechanisms. In the case of an area served by a rural telephone company, service area means such company’s study area or the licensed or authorized service area of any other communications service provider serving an area that overlaps with the service area of a rural telephone company. . 
6.Removal of impediments to sufficient support mechanismsSection 254 of the Communications Act of 1934 is amended by adding at the end the following new subsection: 
 
(m)Removal of limitations on high cost support mechanismsThe limitations on universal service support contained in section 54.305 of the Commission’s regulations (47 C.F.R. 54.305), and the individual caps imposed upon carriers contained in section 36.631 of the Commission's regulations (47 C.F.R. 36.631), shall cease to be effective on the date of enactment of the Universal Service Reform Act of 2006. The Commission shall not, on or after such date of enactment, enforce or reimpose limitations on support mechanisms for rural telephone companies or exchanges they acquire based on fund size or other considerations unrelated to the sufficiency of support to achieve the purposes of this section.. 
7.Application of Antideficiency Act 
(a)Making Antideficiency Act Exemption PermanentSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding the following subsection (n): 
 
(n)Application of antideficiency actSection 1341 and subchapter II of chapter 15 of title 31, United States Code, do not apply— 
(1)to any amount collected or received as Federal universal service contributions required by this section, including any interest earned on such contributions; nor 
(2)to the expenditure or obligation of amounts attributable to such contributions for universal service support programs established pursuant to this section.. 
(b)Investment of Universal Service Fund ContributionsNotwithstanding any other provision of law, including but not limited to sections 3302, 3321, 3322, and 3325 of title 31, United States Code, the cash balance of receipts of universal service contributions collected pursuant to section 254 of the Communications Act of 1934 (47 U.S.C. 254) shall be invested by the Commission or its designee in conservative, liquid, interest-bearing investment vehicles of government backed securities until such time as such receipts are disbursed pursuant to section 254 of the Communications Act of 1934 (47 U.S.C. 254). 
8.Scope of supportThe Commission in implementing the requirements of this Act with respect to the distribution and use of Federal universal service support shall not limit such distribution and use to a single connection or primary line, and all residential and business lines served by an eligible telecommunications carrier shall be eligible for Federal universal service support. 
9.Report to CongressThe Commission shall, not later than 3 years after the date of enactment of this Act and triennially thereafter, report to Congress regarding the availability of the services designated by the Commission as universal services to all Americans, including schools, libraries, rural health care providers, and low income consumers. 
 
